Exhibit 10.1
RAVEN INDUSTRIES, INC.
2019 EQUITY INCENTIVE PLAN


Performance Stock Unit Agreement


Raven Industries, Inc. (the “Company”), pursuant to its 2019 Equity Incentive
Plan (the “Plan”), hereby grants an award of Performance Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Performance Stock Unit Agreement (the “Agreement”), consisting of this
cover page, the Terms and Conditions on the following pages and the attached
Exhibit A, and in the Plan document, a copy of which has been provided to you.
Any capitalized term that is used but not defined in this Agreement shall have
the meaning assigned to it in the Plan as it currently exists or as it is
amended in the future.



Name of Participant:


Target Number of Performance Stock Units:


Maximum Number of Performance Stock Units:


Grant Date:


Performance Period:February 1, 20__ – January 31, 20__Vesting Schedule:The
number of Units determined in accordance with Exhibit A to have been earned as
of the end of the Performance Period will vest* on the date the Company’s
Personnel and Compensation Committee certifies such performance results, which
shall be no later than April 10, 20__.Performance Goals:See Exhibit A* Assumes
your Service has been continuous from the Grant Date to the vesting date.





        By signing below or otherwise evidencing your acceptance of this
Agreement in a manner approved by the Company, you agree to all of the terms and
conditions contained in this Agreement and in the Plan document. You acknowledge
that you have received and reviewed these documents and that they set forth the
entire agreement between you and the Company regarding this Award of Performance
Stock Units.


PARTICIPANT:     RAVEN INDUSTRIES, INC.




              By:      
              Title:      







--------------------------------------------------------------------------------

Exhibit 10.1
Raven Industries, Inc.
2019 Equity Incentive Plan
Performance Stock Unit Agreement


Terms and Conditions


1.Award of Performance Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions of this
Agreement and the Plan, of an award of Performance Stock Units (the “Units”) in
an amount initially equal to the Target Number of Performance Stock Units
specified on the cover page of this Agreement. The number of Units that may
actually be earned and become eligible to vest pursuant to this Award can be
between 0% and 200% of the Target Number of Units, but may not (except for any
Dividend Equivalent Units credited to you pursuant to Section 6 below) exceed
the Maximum Number of Performance Stock Units specified on the cover page of
this Agreement. Each Unit that is earned as a result of the performance goals
specified in Exhibit A to this Agreement having been satisfied and which
thereafter vests represents the right to receive one Share of the Company’s
common stock. Prior to their settlement or forfeiture in accordance with the
terms of this Agreement, the Units granted to you will be credited to a
performance stock unit account in your name maintained by the Company. This
account will be unfunded and maintained for book-keeping purposes only, with the
Units simply representing an unfunded and unsecured contingent obligation of the
Company.


2. Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than (i) a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan, or (ii) pursuant to a domestic relations order. Following any such
transfer, this Award shall continue to be subject to the same terms and
conditions that were applicable to the Award immediately prior to its transfer.
Any attempted transfer in violation of this Section 2 shall be void and without
effect. The Units and your right to receive Shares in settlement of any Units
under this Agreement shall be subject to forfeiture except to extent the Units
have been earned and thereafter vest as provided in Sections 4 and 5.


3. No Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a holder of the Company’s common stock. You will not have any of
the rights of a shareholder of the Company in connection with any Units granted
or earned pursuant to this Agreement unless and until Shares are issued to you
in settlement of earned and vested Units as provided in Section 5.


4. Vesting and Forfeiture of Units. The Units shall vest at the earliest of the
following times and to the degree specified.


(a)Scheduled Vesting. The number of Units that have been earned during the
Performance Period, as determined by the Committee in accordance with Exhibit A,
will vest on the Scheduled Vesting Date, so long as your Service has been
continuous from the Grant Date to the Scheduled Vesting Date. For these
purposes, the “Scheduled Vesting Date” means the date the Committee certifies
(i) the degree to which the applicable performance goals for the Performance
Period have been satisfied, and (ii) the number of Units that have been earned
during the Performance Period as determined in accordance Exhibit A, which
certification shall occur no later than April 10 following the end of the
Performance Period.



2

--------------------------------------------------------------------------------

Exhibit 10.1
(b) Death. If your Service terminates by reason of your death prior to the
Scheduled Vesting Date, then you will be entitled to have vest on the date your
Service terminates a pro rata portion of the Target Number of Units specified on
the cover page of this Agreement. The pro rata portion shall be determined by
multiplying the Target Number of Units by a fraction whose numerator is the
number of complete months during the Performance Period prior to your death and
whose denominator is the number of months in the Performance Period.


(c) Retirement. If your Service terminates by reason of your Retirement (as
defined below) prior to the Scheduled Vesting Date, then you will be entitled to
have vest on the Scheduled Vesting Date a pro rata portion of the Units that
would otherwise have been determined to have been earned during the Performance
Period in accordance with Exhibit A if your Service had been continuous until
the Scheduled Vesting Date. The pro rata portion shall be determined by
multiplying the Units that would otherwise have been earned by a fraction whose
numerator is the number of complete months during the Performance Period prior
to your Retirement and whose denominator is the number of months in the
Performance Period. For purposes of this Agreement, “Retirement” means
voluntarily terminating Service with the Company at least one year after the
Grant Date on the first day of any month at a time when the sum of Participant’s
age and years of Service with the Company equals or exceeds 80.


(d) Termination Without Cause. If your Service is terminated by the Company
without Cause prior to the Scheduled Vesting Date, then you will be entitled to
have vest on the Scheduled Vesting Date a pro rata portion of the Units that
would otherwise have been determined to have been earned during the Performance
Period in accordance with Exhibit A if your Service had been continuous until
the Scheduled Vesting Date. The pro rata portion shall be determined by
multiplying the Units that would otherwise have been earned by a fraction whose
numerator is the number of complete months during the Performance Period prior
to your termination and whose denominator is the number of months in the
Performance Period.


(e) Change in Control. If a Change in Control occurs after the Grant Date but
before the Scheduled Vesting Date and your Service continues to the date of the
Change in Control, then you will be entitled to have vest, as of the date of the
Change in Control, the Target Number of Units.


(f) Forfeiture of Unvested Units. To the extent any of Sections 4(a) through (e)
is applicable to this Award, any Units that do not vest on the applicable
vesting date as provided therein shall immediately be forfeited. If your Service
terminates prior to the Scheduled Vesting Date under circumstances other than as
set forth in Sections 4(b) through (e), all unvested Units shall immediately be
forfeited.


5. Settlement of Units. As soon as practicable after any date on which Units
vest (but no later than the 15th day of the third calendar month following the
vesting date), the Company shall cause to be issued and delivered to you (or to
your personal representative or your designated beneficiary or estate in the
event of your death, as applicable) one Share in payment and settlement of each
vested Unit. Delivery of the Shares shall be effected by the issuance of a stock
certificate to you, by an appropriate entry in the stock register maintained by
the Company’s transfer agent with a notice of issuance provided to you, or by
the electronic delivery of the Shares to a brokerage account at Merrill Lynch,
or such other broker as may be determined in Company’s sole discretion, and
shall be subject to the tax withholding provisions of Section 7 and compliance
with all applicable legal requirements as provided in Section 16(c) of the Plan,
and shall be in complete satisfaction and settlement of such vested Units. The
Company will pay any original issue or transfer taxes with respect to the issue
and transfer of Shares to you pursuant to this
3



--------------------------------------------------------------------------------

Exhibit 10.1
Agreement, and all fees and expenses incurred by it in connection therewith. If
the Units that vest include a fractional Unit, the Company shall round the
number of vested Units to the nearest whole Unit prior to issuance of Shares as
provided herein.


6. Dividend Equivalents. If the Company pays cash dividends on its Shares while
any Units subject to this Agreement are outstanding, then on the date this Award
vests pursuant to Section 4 above, a Total Dividend Equivalent amount will be
credited to your performance stock unit account and shall be deemed reinvested
in additional Units (“Dividend Equivalent Units”). The Total Dividend Equivalent
amount will be determined by multiplying the number of underlying Units
determined to have vested by the per share amount of each cash dividend paid on
the Company’s common stock with a record date and payment date occurring between
the Grant Date and the applicable vesting date, and adding those products
together. Each of those products is referred to as a “Dividend Equivalent
Amount.” The number of Dividend Equivalent Units to be credited to your
performance stock unit account pursuant to this deemed reinvestment will be
determined by dividing each Dividend Equivalent Amount by the Fair Market Value
of a share of the Company’s common stock on the applicable dividend payment
date, and adding those quotients together. Any Dividend Equivalent Units so
credited will be fully vested and subject to settlement with the underlying
Units as provided in Section 5 above.


7. Tax Consequences and Withholding. No Shares will be delivered to you in
settlement of vested Units unless you have made arrangements acceptable to the
Company for payment of any federal, state, local or foreign withholding taxes
that may be due as a result of the delivery of the Shares. You hereby authorize
the Company (or any Affiliate) to satisfy the tax obligation by withholding a
number of Shares that would otherwise be issued to you in settlement of the
Units and that have a fair market value equal to the amount of such tax
obligation, and otherwise agree to satisfy such obligations in accordance with
the provisions of Section 14 of the Plan.


8. Notices. Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered (including electronically) to
the party for whom it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided. Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the
Company, to the attention of its General Counsel and Vice President, Corporate
Secretary at Raven Industries, Inc., P.O. Box 5107, Sioux Falls, South Dakota
57117-5107, lee.magnuson@ravenind.com, and all notices or communications by the
Company to you may be given to you personally or may be mailed or, if you are
still a Service Provider, emailed to you at the address indicated in the
Company's records as your most recent mailing or email address.
9. Additional Provisions.
(a) No Right to Continued Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.


(b) Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



4



--------------------------------------------------------------------------------

Exhibit 10.1
(c) Governing Law.  This Agreement, the parties’ performance hereunder, and the
relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of South Dakota, without giving effect to
the choice of law principles thereof.


(d) Severability. The provisions of this Agreement shall be severable and if any
provision of this Agreement is found by any court to be unenforceable, in whole
or in part, the remainder of this Agreement shall nevertheless be enforceable
and binding on the parties. You also agree that any trier of fact may modify any
invalid, overbroad or unenforceable provision of this Agreement so that such
provision, as modified, is valid and enforceable under applicable law.


(e) Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


(f) Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
either be exempt from Section 409A of the Code under the short-term deferral
exception specified in Treas. Reg. § 1.409A-l(b)(4) or to comply with Section
409A.


(g) Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Performance Stock Unit Award by electronic means and request
your acceptance of this Agreement by electronic means. You hereby consent to
receive all applicable documentation by electronic delivery and to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.


By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.




5

